212 F.2d 480
15 Alaska 14
DALE et al.v.HILL et al.
No. 13574.
United States Court of Appeals,Ninth Circuit.
April 21, 1954.

Warren A. Taylor, William V. Boggess, Fairbanks, Alaska, for appellant.
George B. McNabb, Jr., Robert A. Parrish, Fairbanks, Alaska, for appellee.
Before STEPHENS, HEALY and POPE, Circuit Judges.
PER CURIAM.


1
Appellees obtained a judgment against the appellants for the possession of a certain business lot in the Town of Fairbanks, and for rentals claimed to be due 13 Alaska 690.  The sole specifications of error made on the appeal from the judgment are that the court erred in sustaining objections to the introduction of allegedly competent, relevant and material evidence offered by the appellants, and that it erred in overruling appellants' objections to the introduction of allegedly incompetent, irrelevant and immaterial evidence produced on behalf of the appellees.  We have examined the record, and find that no error of a prejudicial character was committed in the respects indicated.


2
The judgment is accordingly affirmed.